Citation Nr: 0411377	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-18 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether a rating decision of April 8, 1949, severing service 
connection for paroxysmal tachycardia, was clearly and 
unmistakably erroneous?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from March 17, 1943, to May 15, 
1943.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision entered in September 2002 by the 
Department of Veterans Affairs (VA) Regional Office in Baltimore, 
Maryland, in which it was determined that the rating decision of 
April 8, 1949, severing service connection for paroxysmal 
tachycardia, was not clearly and unmistakably erroneous (CUE).  

In his VA Form 9, Appeal to the Board of Veterans' Appeals, 
received by the RO in June 2003, the veteran requested a Board 
hearing in Washington, DC.  Such proceeding was originally 
scheduled to occur in January 2004, but was rescheduled at the 
veteran's request for April 2004.  Despite having received notice 
of the date and time of his requested hearing, the veteran failed 
to appear for his April 2004 hearing.  No other request for a 
hearing remains pending at this time.  

Pursuant to the veteran's motion, the Board in April 2004 advanced 
the veteran's appeal on its docket.


FINDING OF FACT

The rating decision of April 8, 1949, severing service connection 
for paroxysmal tachycardia, was well-supported by the evidence 
then of record and in accord with governing legal authority then 
in effect.


CONCLUSION OF LAW

The decision of April 8, 1949, severing service connection for 
paroxysmal tachycardia, is final in the absence of clear and 
unmistakable error therein.  Veterans Regulation No. 2(a), pt. II, 
par. III; R&PR 1008 and 1009, effective January 25, 1936, to 
December 31, 1957.


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, it is noted that the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), and the 
implementing regulations, see 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003), are not applicable to the instant matter 
involving solely the issue of CUE.  See Livesay v. Principi, 15 
Vet. App. 165 (2001).

Historically, service connection for paroxysmal tachycardia was 
established by a rating action in April 1944.  Severance of 
service connection was proposed under R&PR 1009 (A) and (D) in a 
rating decision of January 1949, on the basis that the April 1944 
grant of service connection was clearly and unmistakably 
erroneous.  The clear and unmistakable error was judged to entail 
a failure to act on "acceptable evidence" showing that the onset 
of tachycardia two years prior to the appellant's service 
induction, in the face of no evidence of inservice aggravation.  

In response, a VA Form P-9, Claimant's Appeal to Administrator of 
Veterans' Affairs, was executed by the veteran's then-appointed 
representative on his behalf and submitted to the RO in March 
1949.  Included therein was a request to appear at a hearing in 
order to contest the proposed severance of service connection for 
tachycardia.  The record reflects that the veteran was notified 
that his hearing was to occur on March 30, 1949, and notice of 
that proceeding was mailed to him at his most current address of 
record.  A VA Form 3230, Reference Slip, indicates that the 
veteran did not appear for his requested hearing.  Thereafter, the 
April 8, 1949 rating decision severing service connection for 
tachycardia was entered.  

On April 22, 1949, VA received correspondence from the 
representative requesting that the appeal filed by him in March 
1949 on behalf of the veteran be withdrawn.  Notice of the 
severance action, including that relating to the veteran's right 
to appeal, was then mailed to the veteran by the RO later in April 
1949.  No further communication from the veteran was thereafter 
received by VA until the 1970s.  

The law in 1944 granted, and the law today grants, a one year 
period from the date of notice of the result of the initial 
determination for the filing of an application for review on 
appeal; otherwise, that determination becomes final and is not 
subject to revision in the absence of clear and unmistakable 
error.  Veterans Regulation No. 2(a), pt. II, par. III; R&PR 1008 
and 1009, effective January 25, 1936, to December 31, 1957.  Cf.  
38 U.S.C.A. § 7105 (West 2002).

A CUE is a very specific and rare kind of "error."  It is the kind 
of error, of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Simply to claim CUE on the basis 
that previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of CUE.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  CUEs are 
undebatable, so that it can be said that reasonable minds could 
only conclude that the original decision was fatally flawed at the 
time it was made.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  A determination that there was a CUE must be 
based on the record and the law that existed at the time the RO's 
decision.  Id. at 314.

The veteran in this instance assigns error primarily on the basis 
that the RO in its April 1949 severance action failed to consider 
or apply the presumption of soundness, specifically failing to 
ascertain whether that presumption had been rebutted by clear and 
unmistakable evidence indicating the preexistence of tachycardia.  
Arguments are also advanced, to the effect that the veteran's own 
statement as to the existence of certain symptoms prior to 
induction, and upon which inservice medical and administrative 
decisions were based as to the preexistence of his tachycardia, 
was not clear and unmistakable evidence of the preexistence of 
such entity.  It is further argued that "acceptable evidence" of 
preexistence set forth by the RO is not otherwise identified in 
the severance decision of 1949.  

In responding to the veteran's primary allegations of CUE, the 
undersigned notes that the veteran cites to none of the legal 
authority in effect at the time of entry of the RO's severance 
action in April 1949.  He comes closest to that point in noting a 
decision of the United States Court of Appeals for Veterans Claims 
(Court) in which he reported the Court cited to 38 C.F.R. § 2.1063 
(1946), but such decision was not entered until 1999, many years 
following entry of the rating decision herein at issue.  See 
Sondel v. West, 13 Vet. App. 213 (1999).  Inasmuch as the state of 
the law and the facts at the time of entry of the April 1949 
severance that are dispositive, that legal authority offered by 
the veteran that post dates the April 1949 action is of no 
significance in the context of this matter.  

It is neither alleged nor shown that the April 1949 severance 
action was undertaken procedurally by the RO in a matter other 
than as provided by existing law and regulation, and specifically 
R&PR 1009, as last amended prior to April 1949 on May 13, 1947.  
The veteran does not assign error to the RO's handling of the 
appeal withdrawal effected by his then-appointed representative in 
April 1949, although his current representative correctly points 
out that the appeal was withdrawn by the existing representative 
and not the veteran.  Notwithstanding the possible significance of 
that event under more recent regulatory authority, there was no 
legal bar to the representative's April 1949 withdrawal of the 
veteran's appeal of the proposed and final severance actions under 
then existing law or regulation.  

As no appeal to the April 1949 severance action is alleged or 
shown, that rating decision is final except upon a showing of CUE.  
This necessarily entails a review of the facts and law as they 
existed in April 1949.  

Evidence on file at the time of entry of the April 1949 severance 
included the report of the veteran's induction medical examination 
performed in March 1943.  That examination did not note the 
presence of tachycardia, paroxysmal or otherwise.  In April 1943, 
the veteran was hospitalized for evaluation of complaints of 
tachycardia and weakness.  When initially evaluated, he reported 
having had a similar episode or episodes in the past, noting that 
their onset had occurred about two years prior thereto, following 
a severe cold, with fever, chills, and marked weakness.  About one 
week after recovery from the cold, there was noted to have been an 
attack of severe heart palpitations and tachycardia, accompanied 
by shortness of breath, vertigo, weakness, and nervousness.  Since 
that time, identical attacks were noted to have occurred every 
week or two, some of which were more prolonged in duration and 
lasting up to a few hours.  An electrocardiogram revealed evidence 
of auricular paroxysmal tachycardia.  

Disposition from the hospital was by way of a Certificate of 
Disability for Discharge executed in May 1943.  The veteran was 
recommended for discharge on the basis of tachycardia, paroxysmal 
auricular, severe, cause unknown.  The circumstances under which 
the foregoing appeared were that onset had occurred two years 
previously in Baltimore, Maryland, following a severe respiratory 
infection (soldier's statement) and that the disability arose 
while the veteran was a recruit in the Quartermaster Corps 
undergoing instruction.  In the opinion of a Board of Medical 
Officers, the veteran's paroxysmal tachycardia had not been 
incurred in line of duty, with the notation that both the line of 
duty determination and the diagnosis were based upon history, 
nature of the disease, length of service, and an 
electrocardiogram.  In addition to its finding that the veteran's 
tachycardia existed prior to service, it was also determined by 
the Board of Medical Officers that his tachycardia was not 
incurred in or aggravated by service, and not the result of his 
own willful misconduct.  

Following his release from active duty, service connection for 
paroxysmal tachycardia was established by rating decision of the 
RO in April 1944, effective from July 1943.  

At a VA examination in June 1944, it was noted that after the 
veteran had been in the Army after one month's time, he felt weak 
and was bothered by a fast beating heart.  The diagnosis was of 
paroxysmal auricular tachycardia (history), not found at this 
examination.  

On a VA examination in January 1947, it was reported by the 
veteran that his tachycardia had its onset in service following a 
severe cold.  The diagnosis was of a disturbance of the heartbeat-
paroxysmal tachycardia, nodal, fairly frequent occurrence, with 
electrocardiographic evidence in service and a clear history since 
discharge.  Further VA examination in December 1948 yielded a 
pertinent diagnosis of a history of paroxysmal tachycardia--not 
found at this examination.  

In its adjudication of the veteran's CUE claim, the RO determined 
that the veteran was not entitled to a presumption of soundness at 
the time of service entrance, as he had not served on active duty 
for a period of at least 90 days.  However, such determination is 
incorrect based on the law in effect in April 1949, which provided 
that the presumption of soundness arose when service was rendered 
by a veteran during a period of war and no defect or disorder was 
noted on a medical examination at the time of service entry.  
Veterans Regulation No. 1(a), pt. I, par. 1(b); R&PR 1063(B), as 
last amended on August 9, 1946, prior to April 1949.  The 
appellant in this instance was by all accounts a veteran under the 
law and regulations in effect in April 1949 and his period of 
service, albeit short, was during a period of war; there was no 
requirement then in effect that active service was required for a 
period of at least 90 days for the raising of a presumption of 
soundness.  Id.

While the RO in April 1949 may have failed to accord the veteran a 
presumption of soundness at service entry, that fact, alone, is 
not determinative as to the presence of CUE.  Rather, it must be 
shown that the failure to accord the presumption of soundness 
would have resulted in a changed outcome.  At the very least, this 
necessarily requires a review of whether the presumption of 
soundness at entry onto active duty was rebutted by clear and 
unmistakable evidence demonstrating that the disorder in question 
existed prior thereto.  Regulatory authority then in effect 
provided that a history of the preservice existence of defects, 
infirmities, or disorders, recorded at the time of examination for 
acceptance and enrollment, while not constituting a notation of 
such conditions, will be considered together with all other 
material evidence in determinations as to the inception of such 
defects, infirmities, or disorders.  See R&PR 1063(B).  In 
addition, "determinations concerning the inception of injury or 
disease not noted at enlistment ... should not be based on medical 
judgment alone as distinguished from accepted medical principles 
or on history alone, without regard to clinical factors pertinent 
to the basic character, origin, and development of such injury or 
disease."  R&PR 1063(E), as last amended on August 9, 1946, prior 
to April 1949.  Further, "[a]djudicative action ... should be 
based on a thorough analysis of the entire evidentiary showing in 
the individual case and a careful correlation of all material 
facts with due regard to accepted medical principles pertaining to 
the history, manifestations, clinical course, and character of 
such injury or disease.  ...  All material evidence relating to 
the incurrence, symptoms, and course of the injury or disease, 
including official and other records made prior to, during, or 
subsequent to service, together with all other lay and medical 
evidence concerning the inception, development, and manifestations 
of such injury or disease, should be taken into full account."  
Id.  

The mere fact that the "acceptable evidence" referred to in the 
April 1949 severance was not specifically set forth in the rating 
action does not make manifest that the RO did not consider it.  
Not until February 1990, years after entry of the rating decision 
in April 1949, were ROs required to include in their decisions a 
summary of the evidence considered.  38 U.S.C.A. § 5104(b); see 
Veterans' Benefits Amendments of 1989, Pub. L. No. 101-237, § 115, 
103 Stat. 2065 (1989).  As such, CUE is not found to exist in the 
RO's alleged failure to identify with specificity the "acceptable 
evidence."

The Board points out, too, that R&PR 1063(E) not only permitted, 
but actually required, VA to consider pertinent lay evidence.  
Here, the only evidence of preexistence is that provided directly 
by the veteran, beginning in April 1943, to inservice medical 
personnel charged with the responsibility to evaluate and treat 
his tachycardia.  While the veteran was not competent to offer a 
medical diagnosis or an opinion as to date of onset of his 
tachycardia, given the absence of any evidence on file in 1949 
that he had the requisite professional background or training, he 
surely was competent to describe previous symptoms he had 
experienced, including the heart palpitations and other symptoms 
and their recurrence following a preservice cold.  The 
significance of that medical history was then interpreted by 
inservice medical professionals, initially for purposes of 
evaluation and treatment, and later for disposition by way of a 
disability discharge.  As it were, the inservice physicians 
concluded that the veteran was suffering from tachycardia and that 
such entity had existed prior to service and had not been 
aggravated by service.  Given the fact that the record, as it 
existed in April 1949, did not in any way cast doubt on the 
medical history provided by the veteran to his inservice treating 
physicians, it is concluded that there was an adequate factual 
predicate for the inservice determinations both as to the 
preexistence of the veteran's tachycardia and the absence of 
inservice aggravation.  Lastly, it is found that the RO acted in 
accord with existing fact and law in relying on those conclusions 
in determining in April 1949 that severance was warranted.  

Regarding the foregoing, the veteran cites to current legal 
authority, including 10 U.S.C. § 1219 and 38 C.F.R. § 3.304(b)(3), 
which forbids use of signed statements of a veteran made in 
service and relating to the origin of any disease, if against his 
own interest, in the event that other data do not establish the 
fact.  In this regard, neither the cited law, nor the regulation, 
was in existence prior to June 1957, and, as such, neither is of 
any consequence in this matter relating to CUE in an April 1949 
decision for severance of service connection.  There likewise is 
no indication that any signed statement against interest was 
executed by the veteran while in service.  

As indicated in detail above, each of the veteran's CUE 
allegations as they pertain to the April 1949 severance is 
meritless.  Moreover, the veteran has not offered any explanation 
as to how the outcome would have been manifestly different, even 
if the errors were as claimed, based on the absence of any current 
disability shown on the VA medical examination conducted in 
December 1948, most contemporaneously with the proposed severance 
in January 1949.  In the absence of disablement due to tachycardia 
in April 1949, it cannot reasonably be said that a different 
result would have ensued but for the claimed error or errors.

As there was a tenable basis for the RO's April 1949 severance of 
service connection for tachycardia a CUE of fact or law is not 
shown.  As such, the appeal is denied.



ORDER

A rating decision of April 8, 1949, severing service connection 
for paroxysmal tachycardia, was not clearly and unmistakably 
erroneous.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



